DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 are pending and are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. (US 2018/0187293). 
In regard to claim 1, Shishido et al. (‘293) discloses an aluminum-magnesium-silicon sheet having a composition relative to that of the instant invention as set forth below [0021]. 
Element
Instant Claim
(mass percent)
Shishido et al. (‘293)
(mass percent)
Overlap
Mg
0.3 – 0.45 
0.2 – 1 
0.3 – 0.45 
Si
0.6 – 1.75 
0.2 – 1 
0.6 – 1 
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of magnesium and silicon for the aluminum base alloys disclosed by Shishido et al. (‘293) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium and silicon from the amounts disclosed by Shishido et al. (‘293) because Shishido et al. (‘293) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “[Si]/[Mg] is more than 2.5” in claim 1, the ratio of silicon to magnesium would be from 0.2 to 5, which would overlap the range of the instant invention. MPEP 2144.05 I. 
	With respect to the recitation “a height of a first exothermic peak appearing in a temperature range of 210⁰C or above and below 260⁰C in a differential scanning thermal analysis curve is 20 μW/mg or more, and a height of a second exothermic peak appearing in a temperature range of 260⁰C or above and 370⁰C or below in a differential scanning thermal analysis curve is 18 μW/mg” in claim 1, a way to achieve the first exothermic peak in the specification teaches that a magnesium content in the range of 0.3 mass percent and 0.45 mass percent must be utilized and in addition subjecting the alloy to cold rolling, quenching and thereafter cooling down to room temperature and within one hour heat treating between 5 and 500 hours  at a temperature in the range of 30 to 100⁰C [0042]. Shishido et al. (‘293) discloses alloys having substantially similar amounts of magnesium as set forth above. Shishido et al. (‘293) further teaches cold rolling [0075]; cooling to room temperature after homogenization [0069] and within one hour subjecting to an aging treatment [0077] wherein the treatment would include heat treating at a temperature in the range of 80 to 120⁰C for 5 to 40 hours [0080]. Therefore, a height of a first exothermic peak appearing in a temperature range of 210⁰C or above and below 260⁰C in a differential scanning thermal analysis curve is 20 μW/mg or more would be expected in Shishido et al. (‘293). A way to achieve the second exothermic peak in the specification teaches the second exothermic peak became high as the [Si]/[Mg] ratio increased [0040]. As such the ratio of silicon to magnesium in Shishido et al. (‘293) overlaps the range of the instant invention and as such the second exothermic peak appearing in a temperature range of 260⁰C or above and 370⁰C or below in a differential scanning thermal analysis curve is 18 μW/mg would be expected in Shishido et al. (‘293). MPEP 2112.01 I. 
	In regard to claim 2, Shishido et al. (‘293) discloses wherein the titanium content would be more than 0 to 0.1 mass percent or less [0023]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759